DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 37 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 25, 26, 28, 31, 32-34, 37-44, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674).

With respect to claim 1, Asada et al. teaches in Fig. 5 an inspection device (50) for use in a fluid container (for example a nuclear reactor system [0003] having at least an opening (as 
Asada et al. remains silent regarding the flow channels are linear and the at least one outlet is opposite the at least one inlet.
Briggs teaches a similar submersible system in Fig. 13 having linear flow channels (defined by conduits 41 and 43), where at least one outlet (43) is opposite at least one inlet (41).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instantaneous invention to modify the channels of Asada et al. to be reconfigured in a linear manner, as taught by Briggs, because Briggs teaches such a channel configuration achieves 
The method of claim 37 is performed during the operation of the rejected structure of claim 1.

With respect to claim 2, Asada et al. teaches in Fig. 5 the inspection device (50) wherein said housing (200) has positive buoyancy ([0033] describes how the vehicle can float, thereby reading on a positive buoyancy).

With respect to claim 3, Asada et al. teaches in Fig. 5 the inspection device (50) wherein said housing (200) maintains (insofar as how a “housing” is structurally recited to maintain) a center of gravity in a lower half (i.e. the half of the housing that allows orientation of the device to maneuver through the container during inspection) so as to provide orientational stability while maneuvering in the fluid container (the nuclear reactor system).

	With respect to claim 4, Asada et al. teaches in Fig. 5 the inspection device (50) wherein the pumps (P1 and P2) are further configured to rotate [0019] the housing (200) within the fluid container (i.e. the nuclear reactor system) about a vertical axis (Z) substantially parallel to the at least one vertical flow channel (i.e. channels defined by 3, 4, of C and D).

	With respect to claim 25, Asada et al. as modified teaches in Fig. 5 the inspection device (50) wherein the modified plurality of fluid flow channels (1-4 and A-B, Fig. 5 as reconfigured in light of Briggs ) and the plurality of pumps (P1 and P2) are configured to independently 
The method of claim 39 is performed during the operation of the rejected structure of claim 25.

	With respect to claim 26, Asada et al. teaches in Fig. 5 the inspection device (50) wherein the modified plurality of fluid flow channels (1-4 and A-B, Fig. 5 as reconfigured by Briggs) include at least two fluid flow channels (1, 2, A and B) arranged along a horizontal X direction (as seen in Fig. 5 of Asada et al.), extending completely through the housing (200 of Asada, linearly as taught by Briggs) and spaced apart from each other horizontally (as seen in Fig. 5), each of the at least two fluid flow channels (1, 2, A and B) having one of the inlets disposed on a first side of the housing (for example the side having outlets for 1 and A) and each having one of the outlets disposed on a second side of the housing opposite the first side (for example the side having outlets for 2 and B), wherein the at least two flow channels (1, 2, A and B) are configured to generate translation the of housing in the horizontal X direction and generate rotation of the housing about a vertical Z axis (via P1, [0027]).

	With respect to claim 28, Asada et al. teaches in Fig. 5 the inspection device (50) wherein at least one of the plurality of pumps (P1 or P2) is configured to be powered by a motor (as indirectly taught for driving the taught pump), wherein the motor is reversible [0012], and wherein the motor (i.e. the indirectly taught motor for driving the pumps) and the at least one pump (P1 and P2) are configured to reverse a flow through a respective modified fluid flow 

	With respect to claim 31, Asada et al. teaches in Fig. 5 the inspection device (50) wherein the plurality of modified fluid flow channels (1-4 and A-D as reconfigured via Briggs) and the plurality of pumps (P1 and P2) are further configured to independently generate (i.e. via the control of P1 and P2 into their respective channels) translational motion of the housing (200) in a horizontal Y direction (Fig. 5) substantially perpendicular to the horizontal X direction [0027].
The method of claim 40 is performed during the operation of the rejected structure of claim 31.

	With respect to claim 32, Asada et al. teaches in Fig. 5 the inspection device (50) wherein the pumps (P1 and P2) are further configured to be selectively controlled to maneuver the housing (200) within the fluid container (i.e. the nuclear reactor) with at least three degrees of translational motion [0027].

	With respect to claim 33, Asada et al. teaches in Fig. 5 the inspection device (50) the housing (200) further configured to be submerged in oil within the container (Note: the oil and container read as intended use limitations as they don’t define the device itself, and insofar as what is structurally recited that allows the housing to be submerged into oil, Asada et al. as modified teaches that claimed structure, thereby being capable of submerged in oil), the plurality of pumps (P1 and P2) further configured to be selectively controlled to maneuver the housing within the oil [0027].

	Briggs teaches a similar device pumps (60 and 61) that are entirely within respective through-holes of their respective fluid flow channels (as seen in Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instantaneous invention to modify the channels of Asada et al. to contain the pumps entirely, as taught by Briggsm, because Briggs teaches such a configuration achieves additional flexibility in maneuverability, page 5 lines 1735, thereby improving the maneuverable of Asada et al. 
The method of claim 41 is performed during the operation of the rejected structure of claim 33.

With respect to claim 34, Asada et al. teaches all that is claimed in the above rejection of claim 1, including the exterior surfaces of the housing and the plurality of pumps (as modified) are configured to be exposed to the oil within the respective fluid flow channels (as the channels and pumps of Asada are capable of being exposed to the intended use limitation of “oil”) but remains silent regarding the exterior surfaces of the housing and the plurality of pumps are constructed from oil-compatible materials such that operation of the inspection device within the oil does not contaminate the oil.		
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the exterior surfaces of the housing and the plurality of pumps constructed from oil-compatible materials such that operation of the inspection device within the oil does not contaminate the oil, since it has been held to be within the general skill of a worker 
Further, such a modification ensures that the device operates properly in that device’s intended environment, which would be obvious to one of ordinary skill in the art.
	
	With respect to claim 38, Asada et al. teaches the method further comprising: inputting movement to an input device (via a user input device as indirectly taught) connected to a computer (as indirect taught in [0019] as a user is capable of controlling the pumps); and providing corresponding directional signals to the inspection device (50) to maneuver the inspection device (50) within the container [0027].

With respect to claim 42, Asada et al. teaches an inspection device for a cooling fluid container of a transformer, the inspection device (50) comprising: a housing (200) sized to fit through an opening of the cooling fluid container (for example a container [0003]), the housing (200) having a plurality of fluid flow channels (1-4 and A-D, Fig. 5) extending therethrough, each flow channel (1-4 and A-D) having at least one inlet (for example 1 and A being an inlet) and at least one outlet (2 and b) forming a through-hole therebetween within (as seen in Fig. 5) and extending through the housing (200), the plurality of fluid flow channels (1-4 and A-D) comprising at least one of horizontal flow channel (1-2 and A-B) and at least one vertical flow channel (3 and 4 and C and D) substantially perpendicular to the horizontal flow channel (as seen in Fig. 5); and a plurality of pumps (P1 and P2), at least one pump (P1 or P2) of the plurality of pumps (P1 and P2), the pumps (P1 and P2) configured to be selectively controlled to maneuver 
Asada et al. ‘826 remains silent regarding the at least one pump of the plurality of pumps disposed entirely within the respective through-hole of each fluid flow channel.
Briggs teaches a similar device pumps (60 and 61) that are entirely within respective through-holes of their respective fluid flow channels (as seen in Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instantaneous invention to modify the channels of Asada et al. to contain the pumps entirely, as taught by Briggsm, because Briggs teaches such a configuration achieves additional flexibility in maneuverability, page 5 lines 1735, thereby improving the maneuverable of Asada et al. 

With respect to claim 43, Asada et al. ‘826 teaches the inspection system wherein the plurality of fluid flow channels (1-4 and A-B, Fig. 5) and the plurality of pumps (P1 and P2) are configured to independently generate translational motion of the housing in a horizontal X direction (using channels 1, 2, A and B and pump P1) and a vertical Z direction (using channels 3, 4, C and D), and to generate a rotation about a vertical Z axis [0027].

With respect to claim 44, Asada et al. ‘826 teaches in Fig. 5 the inspection system wherein the plurality of fluid flow channels (1-4 and A-D) and the plurality of pumps (P1 and P2) are further configured to independently generate (i.e. via the control of P1 and P2 into their respective channels) translational motion of the housing (200) in a horizontal Y direction (Fig. 5) substantially perpendicular to the horizontal X direction [0027].

.

	Claims 5 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674), as applied to claim 1, further in view of Asada (2013/0291782).
	With respect to claim 5, Asada et al. ‘826 teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the device further comprising an antenna configured to generate a wireless signal from a position of the housing within the fluid container to communicate with at least one transmit signal receiver mounted on or near the fluid container.
	Asada et al. ‘782 teaches a similar device having an antenna configured to generate a wireless signal [0042] from a position of a housing (208) (capable of communicating with at least one transmit signal receiver mounted on or near the fluid container; Note the receiver mounted to or near the fluid container does not further define the device itself, but rather reads as an intended use limitation of the antenna and because the antenna is capable of two communication, the taught limitation reads on the intended use limitation).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Asada et al. ‘826 to include the antenna taught by Asada et al. ‘782 for communication purposes because such a modification allows for wireless communications in real-time, providing a user navigation and visual examination control useful 

With respect 36, Asada et al. ‘826 as modified by ‘782 teaches the antenna of ‘782 further configured to receive a wireless movement signal (via a joystick) to maneuver the housing [0077].

Claims 35 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674) and Asada (2013/0291782), as applied to claims 5 and 47, further in view of Asada et al. (2012/0257704) and Hollander et al. (2009/0315725).

With respect to claims 35 and 48, Asada et al. ‘826 as modified teaches all that is claimed in the above rejection of claim 5, but remains silent regarding the wireless signal comprises: a wireless position signal transmitted over a first communication path, the wireless position signal comprising position data; and a wireless information signal transmitted over a second communication path, the wireless information signal comprising sensor data generated by at least one sensor of the inspection device.
Asada et al. ‘704 teaches a wireless position signal transmitted over a communication path [0014], the wireless position signal comprising position data (i.e. data related to the position of a robot in a container); and a wireless information signal transmitted over the communication path [0014], the wireless information signal comprising sensor data (inspection sensors) generated by at least one sensor of the inspection device [0014].
 of the instant invention to further modify Asada et al. ‘826 to include the positional and sensor data transmitted wireless through a communication path as taught by Asada et al. ‘704 because Asada et al. ‘704 teaches such a modification allows an operator at a remote station to issues commands to the inspection robot using the wireless communication link so as to perform various inspection tasks and inspection robot communicates its findings with respect to the inspection tasks to the operator using the wireless communication link, thereby allows inspection results in real time, thereby improving the operation of the device taught by Asada et al. ‘826.
Asada et al. ‘826 as modified by Asada et al.’782 and Asada et al. ‘704 remain silent regarding the taught wireless position signal transmitted over a first communication path; and the taught wireless information signal transmitted over a second communication path.
Hollander et al. teaches a similar communication system that includes different communication paths for different data packages [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Asada et al. ‘826 to include different communication paths for sensor data as taught by Hollander et al. because Hollander et al .teaches such communication pathways aids in reducing the amount of interference between data sent during operation [0048]. 

Claims 45 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asada et al. (2012/0282826) in view of Briggs (2,330,674), as applied to claim 42, further in view of Kirchner et al. (6,108,597).


Kirchner et al. teaches a similar system where a robot is submerged into oil (Col. 1 lines 22-30).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the components of Asada et al. such that the housing, pumps, and channels are capable of being submerged in oil, as taught by Kirchner et al., where the components and their materials are resistant to fluids like oil when submersed because Kirchner et al. teaches such an application allows a robot to navigate an environment specific to an application, thereby making the taught robot of Asada et al. more versatile. 

With respect to claim 46, Asada et al. teaches all that is claimed in the above rejection of claim 45, but remains silent regarding the inspection device (50) wherein exterior surfaces of the housing and the plurality of pumps are constructed from oil-compatible materials such that operation of the inspection device and the plurality of pumps within the oil does not contaminate the oil.		
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the exterior surfaces of the housing and the plurality of pumps constructed from oil-compatible materials such that operation of the inspection device and the pumps within the oil does not contaminate the oil, since it has been held to be within the general 
Further, such a modification ensures that the device operates properly in that device’s intended environment, which would be obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van der Tak (4,315,476) a steering system comprising a propeller in a flow duct across a ship.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853